Citation Nr: 1141740	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  01-06 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

4.  Competency to handle disbursement of Department of Veterans Affairs (VA) funds.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2000 and December 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for a low back disability; granted service connection and assigned a 50 percent disability rating for PTSD, effective January 4, 2005; and proposed a finding of incompetency.  

In April 2002, the Veteran testified at a travel board hearing before a Veterans Law Judge that is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2011).  Therefore, in March 2011, the Veteran was notified of this and asked if he wanted to appear at another hearing.  He was informed that if he did not respond, that is would be assumed that he did not want another hearing.  38 C.F.R. § 20.717 (2011).  The Veteran did not respond to this letter, and accordingly, no further action concerning a Board hearing need be taken. 

In August 2002, the Board declined to reopen the Veteran's claim for service connection for a low back disability.  In February 2003, the Veteran asked the Board to reconsider the August 2002 decision.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1000, 20.1001 (2011).  The Board denied the Veteran's request for reconsideration in February 2003. 

The Veteran appealed the August 2002 Board decision to the United States Court of Appeals for Veterans Claims.  In a June 2004 Order, the Court stayed appellate proceedings to allow for the Veteran to ask that the Board reconsider its August 2002 decision or for the Board to reconsider its decision sua sponte if it so chose.  The Veteran again asked the Board to reconsider its decision in July 2004, but the Board again denied the Veteran's request in August 2004.  The Court was duly notified.  Subsequently, a September 2004 Order of the Court vacated the Board's decision and remanded the claim for readjudication.  

The Board remanded the Veteran's application to reopen his claim for service connection for a low back disability in May 2005 and July 2008.  

In April 2009, the Board again declined to reopen the Veteran's claim for service connection for a low back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In a September 2010 decision, the Court vacated the Board's April 2009 decision and remanded the claim for readjudication in accordance with the Court's decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability, entitlement to an increased initial rating for PTSD, and competency to handle VA funds are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was previously denied in a May 1990 rating decision.  The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in May 1990 relating to service connection for a low back disability is not cumulative or redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The May 1990 rating decision that denied service connection for a low back disability is final.  New and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1953 rating decision, the RO denied the Veteran's claim for service connection for a low back disability.  The RO declined to reopen the Veteran's claim in May 1990, and most recently, in October 2000.  While the RO found that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a low back disability, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

In a decision dated in May 1990, the RO denied the Veteran's claim for service connection for a low back disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 1990 rating decision became final because the Veteran did not file a timely appeal.  

The claim for entitlement to service connection for a low back disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in March 2000.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that bears directly and substantially upon the specific matter under consideration, and which by itself, or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2000).  The definition of new and material evidence has been changed, but the latest definition only applies to applications to reopen a finally decided claim received by VA on or after August 29, 2001; thus, this change does not apply to the instant case because the claim to reopen was received before that date.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial consisted of the Veteran's service medical records, post-service VA medical records, and the Veteran's statements.  The RO found that there was no evidence of a low back disability in service, as the Veteran's in-service back strain was acute and transitory, and the claim was denied.  

The Veteran applied to reopen his claim for service connection for a low back disability in March 2000.  The Board finds that the evidence received since the last final decision bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  

In support of his application to reopen his claim for service connection for a low back disability, the Veteran testified at an April 2002 hearing before the Board that he injured his back while carrying a recoilless rifle with a fellow serviceman during his period of service in Korea.  He reported that he and his fellow serviceman slipped on snowy ground and fell.  He maintained that since this in-service back injury in the early 1950s, he had experienced continuous back pain.  

The Board finds that new and material evidence has been submitted with regard to the claim for service connection for a low back disability.  The claim was previously denied because there was no evidence that the Veteran had a chronic low back disability in service.  The Veteran has submitted lay evidence stating that he had experienced chronic back pain in service after he fell and injured his back in the early 1950s and that he has continued to suffer from back pain since service.  That evidence was not previously before VA decisionmakers and is presumed credible for the purpose of determining whether to reopen the claim.  That evidence speaks to a continuity of symptomatology since service.

Accordingly, with the new evidence presumed credible for the purpose of determining whether the claim should be reopened, the Board finds that new and material evidence has been submitted.  Therefore the claim for service connection for a low back disability is reopened.  38 C.F.R. § 3.156(a) (2000).  That does not mean that service connection is granted.  Rather, the claim for service connection will be reviewed on a de novo basis, as addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to that extent only the appeal is granted.




REMAND

Additional development is needed prior to further disposition of the claims for service connection for a low back disability, an increased initial rating for PTSD, and competency to handle VA funds.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Regarding the Veteran's claim for service connection for a low back disability, the Veteran contends that he fell and injured his back during his period of service in Korea and that he has experienced chronic back pain since that in-service injury.  Service medical records show that he was treated for back pain in September 1952.  Post-service VA medical records dated from January 1982 to November 2009 show that the Veteran received intermittent treatment for low back strain.  As it remains unclear to the Board whether the Veteran's current low back disability is related to his period of service, it is necessary to have a medical opinion discussing the relationship between his current low back disability and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that an examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A December 2010 rating decision granted service connection and assigned a 50 percent disability rating for PTSD, effective January 4, 2005, and proposed a finding of incompetency.  In February 2011, the Veteran expressed disagreement with a finding of incompetency.  In a June 2011 letter, the Veteran's attorney expressed disagreement with the initial rating for PTSD, and the Board finds that this letter meets the criteria for a valid notice of disagreement.  No statement of the case has been issued regarding the initial 50 percent rating for PTSD and the finding of incompetency.  Therefore, these claims must be remanded for the issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination to determine whether there is a relationship between any current low back disability and his service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is etiologically related to any incidents of the Veteran's period of active service, including a September 1952 treatment record for back pain or an in-service fall where he injured his back.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims file and the examination report should note that review.  

2.  Issue a statement of the case which addresses the issues of entitlement to an increased initial rating for PTSD and competency to handle disbursement of VA funds.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of those issues.

3.  Then, readjudicate the claim for service connection for a low back disability.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


